DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on June 22, 2022 is acknowledged. Claims 1, 4-19 and 21 remain pending. Applicant amended claims 1, 14 and 16. 	
Response to Arguments
Many of the 35 U.S.C. 112 rejections set forth in the previous Office action are maintained because neither the amendment nor Applicant’s remarks address the rejections. Likewise, the 35 U.S.C. 102(a)(1) rejection of claims 11-13 is maintained. 
 With respect to the prior art rejection of independent claim 14, the amendment necessitated the new ground of rejection set forth below, and the claim remains rejected based on the disclosure of Bradley. That said, Applicant’s argument with respect to Bradley has been fully considered but it is not persuasive. 
Applicant argues that claim 14 as amended is patentable over Bradley because Bradley does not render obvious the modulus of elasticity, the specific modulus, or the thickness recited in claim 14. The basis of Applicant’s argument is that Bradley does not disclose the significance of the malleability, elasticity, or thickness of sheet metal 26. 
The argument is not persuasive. Regarding the modulus of elasticity and the specific modulus, while Bradley does not explicitly describe malleability or the elasticity of sheet metal 26, based on the shape and the intended use of the sheet metal 26, it would have been obvious to one of ordinary skill in the art to use a sheet metal made of a material having a modulus of elasticity and a specific modulus that fall within the respective ranges recited in claim 14. Specifically, it is evident that the sheet metal must be made from a metal that can be shaped into a corrugated sheet (see Figs. 1 and 3). Moreover, Bradley discloses the importance of minimizing the cost of the sheet metal 26 since it is intended to be disposable (see lines 39-41, col. 3). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to make the sheet metal from a relative cheap metal that is easily disposable/recyclable and one that is sufficiently malleable such that it can be shaped into a corrugated sheet (e.g. aluminum, which comprises a modulus of elasticity and a specific modulus that fall within the respective ranges recited in claim 14). Regarding the thickness of the sheet metal 26, given that the sheet metal 26 is intended to be disposable, it would have been obvious to one of ordinary skill in the art to provide it with the minimal thickness that is suitable for its intended use (i.e. support test tubes in the troughs of the corrugation). It is the examiner’s position that the claimed range of thickness for a malleable sheet metal encompasses this standard.  
For the foregoing reasons, claims 14-17 and 21 remain rejected based on the disclosure of Bradley. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 10 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 is indefinite because it is unclear how an irregular body comprising a trough and at least one wing can constitute a rectangle. Based on the specification, it appears that Figure 3A illustrates the claimed invention. It is unclear how such an article encompasses the subject matter of claim 4. Based on claim 1 suggesting that the body is malleable, the body illustrated in Figure 3A, if flattened, would define a rectangular perimeter, but because claim 1 recites a specific shape, claim 4 is not deemed to encompass the hypothetical scenario in which the body is flattened.   
Claims 10 and 17 are indefinite because there is no antecedent basis for the limitations “the first customized position” and “the second customized position”. 
In addition, there is also no antecedent basis for the limitations “the first wing” and “the second wing” in claim 17. 
Claim Rejections - 35 USC § 102
Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mycock (US 3,085,776).
With respect to claim 11, Mycock discloses a laboratory device comprising (see Figs. 2 and 3): 
a body extending about and defining an opening; 
a first support defined by the body, the first support defining a first plane configured to contact a surface S in a first orientation of a plurality of orientations (see Fig. 2); 
a first trough 31 disposed opposite (opposite side) a second trough 32, each of the first trough and the second trough disposed on the first plane; 
at least one crest (loop) disposed adjacent to at least one of the first trough 31 or the second trough 32;  19P375101. US.01 
a second support defined by the body, the second support coupled to the first support, the second support defining a second plane (top surface of wings 11A and 11B) configured to contact the surface in a second orientation (upside down relative to the first orientation) of the plurality of orientations; 
a first wing 11A disposed opposite a second wing 11B; 
a first support surface (top surface) defined by the first wing; and 
a second support surface (top surface) defined by the second wing, the first support surface and the second support surface each being disposed on the second plane; and 
wherein at least one of the first support or the second support is malleable (see line 29, col. 1 disclosing that the body is made of bent wire).  
With respect to claims 12 and 13, the device further comprises a cradle defined by the body, the cradle configured to receive and hold at least one item T with the body arranged in a first, customized position selected from a plurality of positions (see Fig. 2).  
Claim Rejections - 35 USC § 103
Claims 14-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US 3,199,684).
With respect to claim 14, Bradley discloses a device 26 for supporting an item, the device comprising (see Figs. 1 and 3): 
a body, at least a portion of the body being malleable into a customized position (see line 52, col. 3 disclosing that the body is made of sheet metal); 
a cradle defined by the body (see Fig. 3), the cradle configured to receive and hold at least one item 30 with the body arranged in the customized position selected from a plurality of positions and a customized orientation selected from a plurality of orientations; 
a first support (trough supporting large tube 30) defined by the body, the first support having a first plane, the first plane contacting a surface 15 when the body is in a first orientation (see Fig. 3); and 
a second support (trough adjacent the first support) coupled to the first support, the second support having a second plane (top plane) contacting the surface 15 when the body is in a second orientation, the second orientation being inverted (upside down) from the first orientation.  
The device 26 disclosed by Bradley further comprises a uniform thickness (see Fig. 1). 
While Bradley discloses that the body is made of sheet metal (see line 52, col. 3), Bradley does not disclose the thickness, the modulus of elasticity, or the specific modulus of the sheet metal. Nevertheless, based on the intended use of the Bradley device (i.e. it must be malleable enough to be bent into its corrugated shape and be disposable, see lines 41-42, col. 3), it would have been obvious to one of ordinary skill in the art to make the sheet metal from a relative cheap metal that is easily disposable/recyclable and one that is sufficiently malleable such that it can be shaped into a corrugated sheet (e.g. aluminum, which comprises a modulus of elasticity and a specific modulus that fall within the respective ranges recited in claim 14). Moreover, given that the sheet metal 26 is intended to be disposable, it would have been obvious to one of ordinary skill in the art to provide it with the minimal thickness that is suitable for its intended use (i.e. support test tubes in the troughs of the corrugation). It is the examiner’s position that the claimed range of thickness for a malleable sheet metal encompasses this standard.  
With respect to claims 15 and 17, because the body is made from sheet metal, it can be manipulated in the manners recited in the claims (see “claim interpretation” above for explanation of how claims 15 and 17 are being interpreted). 
With respect to claim 16, the second support includes at least one wing (see Fig. 3). Absent the claim further limiting the limitation “wing”, any laterally extending appendage is sufficient to anticipate the limitation.   
With respect to claim 21, at least one portion of the device includes a textured surface (see Fig. 1).
Allowable Subject Matter
Claims 1 and 5-9 are allowed. In addition, claims 18 and 19 are objected to as being dependent upon a rejected base claim, but they would be allowable if they are rewritten in independent form including all of the limitations of the base claim and any intervening claims. Lastly, claim 10 would be allowable if it is rewritten to overcome the applicable rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 1 and 5-10, Mycock discloses a laboratory device comprising (see Fig. 2): 
a body extending about and defining an opening; 
a first support 10A defined by the body, the first support configured to contact a surface S (via 31 and 32) when the device is in a first orientation; 
at least one trough 28 forming the first support (see Fig. 3), the at least one trough contacting the surface (via points 31 and 32) when the device is in the first orientation; 
a second support 11A and 12A defined by the body, the second support coupled to the first support, the second support configured to contact the surface when the device is in a second orientation (upside down), the second orientation being inverted from the first orientation; 
at least one wing 11A and 12A forming the second support, the at least one wing having a support surface (top surface) contacting the surface when the device is in the second orientation; and 
wherein at least one of the first support or the second support is malleable (see line 29, col. 1 disclosing that the body is made of bent wire).  
However, Mycock does not disclose or suggest that the body has a thickness between 0.002 and 0.008 inches, as recited in claim 1. Based on the intended use of the device, there is no motivation to provide the body with a thickness that falls within the claimed range. A body having a thickness within the claimed range would not be capable of clamping a test tube. 
With respect to claims 18 and 19, Bradley discloses a device for supporting an item, as discussed above. However, Bradley does not disclose or suggest the subject matter recited in claim 18. Moreover, based on the disclosure of Bradley, there is no motivation to modify the sheet metal 26 to arrive at the structure recited in claim 18. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796